Citation Nr: 1628236	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-02 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

Entitlement to an initial compensable rating for migraine headaches, from December 8, 2010, to December 10, 2015, and a rating in excess of 30 percent as of December 11, 2015.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970.  He had service in the Republic of Vietnam, where his awards and decorations included the Purple Heart Medal and Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2015 this claim was remanded for further development.  Following the requested development, the RO raised that rating to 30 percent, effective December 11, 2015.  However, because that increase did not represent a full grant of the benefits sought on appeal, the case was returned to the Board for further appellate action.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2013, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  From the date that service connection became effective, December 8, 2010, to December 10, 2015, the Veteran's migraine headaches were manifested primarily by pain, but not prostrating attacks.  

2.  Since December 11, 2015, the Veteran's migraine headaches have been manifested by no more than characteristic prostrating attacks occurring on average once a month; and the preponderance of the evidence is against a finding that they are productive of severe economic inadaptability.  




CONCLUSIONS OF LAW

1.  From December 8, 2010, to December 10, 2015, the criteria have not been met for an initial compensable rating for migraine headaches.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).

2.  Since December 11, 2015, the criteria have not been met for a rating in excess of 30 percent for migraine headaches.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met the duty to notify the Veteran of the information and evidence necessary to substantiate a claim and to assist in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify the Veteran as to the information and evidence necessary to substantiate the claim was satisfied by letters to the Veteran, such as those dated in March 2011 and December 2015.  

The Veteran has a responsibility to support a claim.  38 U.S.C.A. § 5107 (West 2014).  The RO notified the Veteran of the various types of evidence used in rating disabilities.  That evidence included a showing of the impact his headaches had on his employment.  The RO notified the Veteran that he could submit various types of information or evidence such as statements from current and former employers as to job performance, lost time, or other information regarding the effect of his condition on his ability to work.  The RO noted that if the Veteran had to use sick leave or leave without pay due to the service connected disability, he should send a copy of employment records showing the amount of time that was used.  Thus, the duty to notify was accomplished.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any unobtained, relevant, available evidence, and on multiple occasions, such in March 2016, he stated that he had no additional evidence to submit.  Furthermore, VA has obtained adequate examinations for the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During his March 2013 hearing before the undersigned Veterans Law Judge, and in correspondence with the VA, the Veteran contended that the ratings for his service-connected headaches did not adequately compensate the severity of that disability.  Therefore, he maintained that increased ratings were warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against assigning any higher ratings.  Accordingly, the appeal will be denied.  

Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civilian occupations resulting from service-connected disability.  38 C.F.R. § 4.1 (2015).  

Migraine headaches are rated in accordance with Diagnostic Code 8100.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating is warranted for less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In order to rate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

In a January 2011 letter, the Veteran's private physician, C. P., M.D., stated that she had been treating the Veteran for headaches which had started eight months earlier. The headaches were located on the right side and top of the head, and the Veteran characterized the quality as throbbing in nature.  The Veteran described the severity as uncontrolled and that they lasted for two hours during the day.  

During a March 2011 VA neurological examination, the Veteran reported having headaches since service.  He stated that about eight months prior to the examination, they had become more severe.  They reportedly lasted five to six hours and were almost always located in the right hemicranium.  The examiner noted that the Veteran brought a copy of his primary care doctor's note from January 2011 in which no diagnosis other than "headaches" was made.  The Veteran had an MRI of the head in 2010 which did not show tumors, but showed a "blind spot," which was not given a specific diagnosis.  The Veteran was told that it was not a brain tumor.  The Veteran gave a positive history of excessive lacrimation of both eyes with headaches.  He denied associated symptoms including nausea, vomiting, or tender throbbing blood vessels in the head.  The Veteran stated that he could usually control the pain with acetaminophen or Aleve and a cold washcloth and continue his daily activities.  The examiner noted that the Veteran denied migraine headaches.  The diagnosis was chronic headaches, not otherwise specified.  

In an April 2011 letter, the Veteran stated that his headaches started in service and continued after separation.  He stated that he had been prescribed Darvon by a local physician.  He reported that he eventually stopped taking prescription medicines and for many years had taken over the counter medication.  He noted that during the previous couple years, the headaches had come back stronger and that he sought medical help in January 2011.  

In April 2011, M. R. A., M.D., a private neurologist stated that the Veteran had been assessed with headaches, of undetermined etiology.  It was noted that the Veteran had been asymptomatic since the introduction of Gabapentin.  The Veteran denied any other neurologic symptoms. A t that time of the initial consultation in February 2011, the Veteran had reportedly been experiencing headaches since July 2010.  Initially, they had been intermittent.  They recurred every two to three days and lasted one hour or less.  The headaches were located on the top or the right side of the head, and the Veteran described them as earaches.  They were not associated with nausea or vomiting.  They recurred at night or early morning and the Veteran described the intensity as mild to moderate.   

In a May 2011 notice of disagreement, the Veteran stated that he continued to see a doctor because of recurring severe headaches that sometimes made him unable to continue work and limited his ability to have a normal quality of life because he sometimes had to lie down until the headache subsided. 

During the March 2013 Board hearing, the Veteran testified that since the March 2011 VA examination, his headaches had been about the same.  He stated that he went to VA in January and a doctor gave him "something" for headaches.  He explained that it was a new medication.  The Veteran reported that he was being treated by a Dr. G.  The Veteran further testified that during the previous few years the headaches had been getting worse. 

VA medical records dated from October 2013 to March 2014 are negative for complaints, findings, or treatment for headaches.  

The report of an April 2014 VA neurological examination shows that the Veteran complained of headaches on the right side, mostly in the morning, and that they lasted thirty to forty-five minutes.  The Veteran stated that they bothered him when he had to work.  He had a headache approximately four days a week with a pressure-type pain of 7/10 severity.  The Veteran had clinic visits, but denied any emergency room visits or hospitalizations.  He reported that he had lost fourteen days of work due to headaches.  He reportedly took Fioricet for the headaches at least one day per week.  He also took Aleve for headaches.  He denied any seizures, alteration of consciousness, vomiting, or headaches that woke him up from sleep.  The examiner noted that the Veteran had headache pain localized to one side of pain, less than one per day.  Reportedly, the Veteran did not experience non-headache symptoms associated with the headaches, such as symptoms associated with aura prior to headaches.  The examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain and that the headache condition did not impact his ability to work.  The examiner concluded that a thorough review of the records did not show any visits for headaches pain since he was rated and therefore, the examiner stated the Veteran's claim that his headaches had worsened was not supported by the evidence.  In addition, the examiner found that there was no record of any prostrating attacks whatsoever.  The examiner opined that it was less likely than not that the Veteran had a worsening of the service-connected headaches condition.

VA treatment records, dated from April 2014 through October 2015, show that the Veteran was treated for various disorders by several health care providers, including Dr. G.  There were no complaints, clinical findings, or treatment for headaches.

At a December 11, 2015, VA neurologic examination, the Veteran reported pulsating or throbbing head pain localized, typically, on the right side.  Non-headache symptoms included nausea, sensitivity to light and sound, and changes in vision such as scotoma, flashes of light, and tunnel vision).  The duration of each headache was, typically, less than one day.  It was noted that on average, the Veteran experienced prostrating attacks over the last several months at the rate of one a month.  It was also noted that he had very frequent prostrating and prolonged attack that were productive of severe economic inadaptability.  The Veteran also reported prostrating migraines twice per week which prevented him from working at least half the day.  In addition, it was noted that he had daily headaches which interfered with his concentration and interrupted his work.  

Based on the above, the Board finds that the Veteran's headache symptoms most nearly approximate the criteria for the initial noncompensable rating in effect from December 8, 2010 through December 10, 2015.  In order to warrant an initial compensable disability rating, the Veteran's headaches must result in characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8100 (2015).  While the Veteran reported recurring headaches that required prescription and over the counter medications, he did not indicate that they were of such severity as to result in any characteristic prostrating attacks.  Significantly, the April 2014 VA examiner concluded that the Veteran did not have prostrating headaches, and that the Veteran's headaches disability had not increased in severity since he was first granted service connection.  The examiner considered the Veteran's description of the headache episodes and provided a medical opinion that it did not describe a characteristic prostrating attack.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the headache disability resulted in characteristic prostrating attacks occurring an average of once every two months over the past several months prior to December 11, 2015.  Accordingly, the Veteran did not meet or more nearly approximate the criteria for a compensable rating for headaches prior to December 11, 2015.

The Board also finds the preponderance of the evidence dated on and after December 11, 2015, to be against a rating in excess of 30 percent.  Although at the December 2015 VA examination the examiner checked a box to indicate that the Veteran had prostrating and prolonged attacks productive of severe economic adaptability, the VA examiner did not provide any rationale for that conclusion.  The Veteran's treatment history since 2012 is negative for any complaints or clinical findings of a headache disability or any records of prescriptions for a headache disability.  Moreover, the Veteran's long history of employment in law enforcement weighs against a finding that the Veteran's migraine headaches are productive of severe economic inadaptability.  VA has made specific requests for records to substantiate the impact on the Veteran's employment.  However, no records have been received by the VA.  There is no evidence of record, such as leave records, records of employer accommodations, or records of career advancement problems to suggest a finding of severe economic inadaptability due to the Veteran's migraine headaches.  In this regard, the Board notes that the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  The VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  If a Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Pursuant to the Board's August 2015 remand, the Veteran was requested to submit any evidence in his possession that demonstrated the effects of the headache disability on employment and occupational function, to include any evidence of missed work due to the headache disability.  A December 2015 letter requested that the Veteran submit employment information or notify VA of any private medical evidence that was available.  The Veteran did not respond.  Accordingly, the Board must make its decision based on the evidence currently in the file.  

Because the preponderance of the evidence is against a finding of very frequent and prolonged completely prostrating attacks productive of severe economic inadaptability, the Veteran does not meet or more nearly approximate the criteria for a rating in excess of 30 percent for migraine headaches.  The Board notes that the Veteran has claimed to miss half a day of work twice a week due to the headaches.  However, the Veteran did not respond to a request to supply employer information to corroborate the effects of the headache disability on work, such as absences or the use of leave without pay due to the headache disability.  In fact, in January 2016, the Veteran indicated that he had no additional evidence to submit relating to this claim.  The evidence of record shows that the Veteran remains employed in law enforcement.  The Board finds that there is insufficient evidence of record to establish that the headache disability is productive of severe economic inadaptability.

Accordingly, for the period on and after December 11, 2015, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

In arriving at the foregoing decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected migraine headaches.  38 C.F.R. § 3.321 (2015).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(2015). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(2015). 

The Veteran's service-connected migraine headaches are manifested by signs and symptoms of prostrating attacks which are not productive of severe economic inadaptability.  There is nothing exceptional or unusual about the Veteran's migraine headaches, because the rating criteria reasonably describe his disability level and symptomatology.  38C.F.R. §4.124a, Diagnostic Code 8100 (2015) .  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.  In addition, the evidence does not show frequent hospitalization or treatment for the headache disability.  The Board also finds that the evidence is not sufficient to establish marked interference with employment as the Veteran continues employment in law enforcement and did not cooperate with a request to establish the effects of the headache disability on that employment, to include absences or any accommodations.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(2015). 


ORDER

From December 8, 2010, to December 10, 2015, entitlement to an initial compensable rating for migraine headaches is denied.  

As of December 11, 2015, entitlement to a rating in excess of 30 percent for migraine headaches is denied.  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


